Citation Nr: 0704929	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  98-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation, greater than 50 
percent, for posttraumatic stress disorder beginning June 8, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In July 1997, the RO denied the claim of entitlement to an 
increased rating for the service-connected posttraumatic 
stress disorder (PTSD) and continued the 30 percent 
disability rating, effective from August 1991.  The veteran 
properly appealed the RO's decision to the Board.  

During the appeal period, the veteran presented personal 
testimony before a Decision Review Officer (DRO) at an RO 
hearing in July 1998.  In September 2004, the veteran 
presented personal testimony at a Travel Board hearing before 
the undersigned Veterans Law Judge.  Transcripts of both 
hearings are of record.  

This case was previously before the Board.  In January2003, 
the Board remanded the issue of entitlement to an increased 
rating for PTSD for further development.  A review of the 
record shows that the requested development has been 
accomplished.  

In September 2004, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2006).  

In October 2004, the Board granted the claim of entitlement 
to an increased rating for PTSD and determined that the 
veteran's PTSD warranted a 50 percent disability rating.  A 
review of the November 2004 rating decision shows that the RO 
assigned a 50 percent evaluation for PTSD, effective June 8, 
2004.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In the November 2005 Joint Motion for Partial Remand, the 
parties moved the Court to issue an order vacating, in 
pertinent part, and remanding, the Board's October 2004 
decision, to the extent that the Board denied an increased 
evaluation for PTSD, in excess of 50 percent.  

The Court issued an order in November 2005 which granted the 
parties motion and ordered a remand of the part of the 
decision which determined that an increased evaluation, in 
excess of 50 percent for PTSD, was not warranted.  The Court 
also ordered that the Board comply with the instructions in 
the Joint Motion for Partial Remand.  

The Board notes that the portion of the October 2004 Board 
decision which granted a 50 percent rating for PTSD remains 
in effect.  


FINDINGS OF FACT

1.  The evidence reveals that the veteran has reported that 
he retired at approximately age 60 from a 20 year career at 
the Unites States Post Office; there is no evidence which 
demonstrates occupational impairment which is attributable to 
posttraumatic stress disorder.  

2.  The evidence reveals that the veteran's PTSD symptoms 
include reoccurring nightmares of his experiences in combat, 
interrupted sleep, difficulty concentrating, feelings of 
detachment and isolation from others, avoidance of crowds, 
exaggerated startle response, hypervigilance, tension, 
anxiety, depression, survivor's guilt, and hearing voices.  

3.  The evidence does not reveal that the veteran experiences 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to the symptoms listed in the criteria 
for the next higher rating of 70 percent.  


CONCLUSION OF LAW

The criteria for entitlement to an increased evaluation, 
greater than 50 percent, for posttraumatic stress disorder, 
beginning June 8, 2004 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

As explained below, the Board has determined that entitlement 
to an increased evaluation, greater than 50 percent, for 
posttraumatic stress disorder (PTSD) is not warranted.  
Consequently, no disability rating or effective date will be 
assigned; therefore, while he was not notified of the 
evidence pertinent to these elements, there is no possibility 
of any prejudice to the veteran.  

This appeal initially stems from the veteran's disagreement 
with the RO's July 1997 rating decision.  During the appeal 
period, prior to the Court's November 2005 order, the veteran 
received correspondence (notice letter) which notified him of 
the evidence that is necessary to substantiate the claim of 
entitlement to an increased rating for PTSD.  (See the notice 
letter that the RO provided to the veteran in October 2003).  

The Board initially concludes that the discussions contained 
in the October 2003 notice letter complied with VA's duty to 
notify the veteran.  For example, the veteran was expressly 
informed of the evidence necessary to substantiate the claim; 
he was informed of the responsibilities imposed upon him and 
VA during the claims process; he was informed of the evidence 
that VA received in connection with the claim; and he was 
informed of where to send the information and how to contact 
VA if he had questions or needed assistance.  The veteran was 
also informed of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
also told, in essence, to submit all evidence he had in his 
possession that was relevant to the claim.  

The Board also notes that the Joint Motion for Partial Remand 
essentially stated that, on remand to the Board, the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) should be satisfied.  Following the Court's 
order, the veteran was provided with a June 2006 notice 
letter which notified him of the Court's decision to remand 
the issue to the Board for readjudication and he was informed 
of his right to submit argument and testimony in support of 
the claim.  To date, he has not responded to the June 2006 
notice letter.  

The record also reflects that the veteran's service medical 
records, VA outpatient treatment records, and VA examination 
reports have been obtained and associated with the claims 
file.  The veteran has not identified any other obtainable 
medical records or evidence pertinent to the claim.  The 
Board is similarly unaware of any outstanding obtainable 
evidence.  Therefore, the Board also concludes that VA has 
complied with the duty to assist requirements.  

II.  Analysis

Procedural History

This appeal stems from a claim, initially filed in April 
1997, for an increased disability evaluation for 
posttraumatic stress disorder (PTSD).  At that time, the 
veteran was assigned a 30 percent disability rating for PTSD.  
In July 1997, the RO denied the claim of entitlement to an 
increased evaluation for PTSD and continued the 30 percent 
evaluation, which was in effect since August 1991.  The 
veteran properly appealed the RO's decision to the Board.  

In October 2004, the Board granted the claim of entitlement 
to an increased rating for PTSD and assigned a 50 percent 
disability rating.  In the November 2004 rating decision, the 
RO assigned a 50 percent disability rating for PTSD with an 
effective date of June 8, 2004, the date of the VA 
examination which revealed increased PTSD symptoms.  The 
veteran appealed the assignment of the 50 percent disability 
rating to the United States Court of Appeals for Veterans 
Claims (Court).  

A review of the November 2005 Joint Motion for Partial Remand 
shows that the parties agreed that a partial remand of the 
issue was necessary because the Board did not fully 
articulate adequate reasons and bases for its determination 
that the assignment of an increased evaluation, greater than 
50 percent, for PTSD was not warranted.  Specifically, the 
parties found that the Board did not adequately discuss why 
the assignment of a rating greater than 50 percent was not 
warranted given that the evidence of record revealed Global 
Assessment of Functioning Scores (GAFs) which represent 
serious impairment and that the evidence includes reports of 
the veteran hearing voices of fellow servicemen on a weekly 
basis.  

The Joint Motion for Partial Remand also states that the 
Board impermissibly rejected the examiner's findings in the 
August 2004 VA examination report, which includes a GAF score 
of 40.  The parties indicated that the Board's statement that 
"this score is not consistent with objective findings 
reported by that examiner or any of the previous VA 
examiners" was improper to the extent that the Board must 
have bases other than its own unsubstantiated opinion to 
support its decision.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The Joint Motion for Partial Remand also 
states that the August 2004 examination findings reveal 
"serious impairment" because the evidence shows that the 
veteran reported having experienced almost nightly 
nightmares, weekly flashback experiences, feelings of 
detachment, isolation, mistrustfulness suspiciousness, and 
fear that something "bad" may happen.  The parties have 
asked the Board to address these matters.  

Applicable Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

In essence, the veteran maintains that he is entitled to the 
next higher rating of 70 percent for posttraumatic stress 
disorder (PTSD).  A 70 percent evaluation is given for PTSD 
where there exists occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

The veteran is assigned a 50 percent rating disability for 
PTSD where there exists occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." There is no 
question that the GAF score and interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  See 38 C.F.R. § 
4.126(a) (2006).  

Entitlement to an Increased Evaluation, Greater than 50 
Percent, for Posttraumatic Stress Disorder (PTSD), Beginning 
June 8, 2004

During the appeal period, in the October 2004 decision, the 
Board concluded that a 50 percent disability rating was 
warranted for the veteran's PTSD.  In the RO's November 2004 
rating decision, the RO assigned a 50 percent disability 
rating, effective June 8, 2004.  The Court ordered a partial 
remand for a discussion of the claim of entitlement to an 
evaluation greater than 50 percent.  The effective date of 
the assignment of the 50 percent evaluation is June 8, 2004, 
the date of the VA examination report which showed increased 
symptoms; therefore, only the evidence dated June 8, 2004, 
and thereafter, is pertinent to the issue on appeal.  

In view of the foregoing, the determinative issue is whether 
the evidence shows that the veteran has PTSD symptoms which 
meet the criteria for the next higher rating of 70 percent.  
The Board concludes below that the objective evidence does 
not reveal that the veteran's PTSD is manifested by symptoms 
which meet the criteria for the next higher rating of 70 
percent (See the June 8, 2004 VA Compensation and Pension 
examination report and the psychiatric evaluation for VA 
purposes, dated in August 2004).  

The June 8, 2004 VA examination report shows that the 
examiner documented that the claims file was reviewed.  He 
reported the veteran's service and stressor information, as 
well as his psychiatric history.  The report shows that the 
veteran's subjective symptoms/complaints included nightmares, 
flashbacks, hypervigilance, and easy startle reflex.  He 
reported that he experiences these symptoms almost every 
night and that they appear to be moderate in severity.  

As for the veteran's occupational history, the examiner 
reported that the veteran worked in the United States Post 
Office and that he was generally able to perform his job 
duties.  With respect to his family history, the report 
states that he is married to his second wife of 20 years; his 
daughter is deceased; he has two grandchildren; and that his 
relationship with his family is normal.  He reported that he 
kept in touch with family and friends.  Socially, it is noted 
that the veteran spends his time gardening or watching 
television and that he leads a "retired life."

The mental status examination revealed that the veteran was 
dressed casually, he was cooperative, his mood was neutral, 
his affect was blunted, his speech was normal, there were no 
appreciable problems, his thought process and thought content 
was normal, and there were no reports of suicidal or 
homicidal ideations.  The veteran was oriented to person, 
place, and time.  His insight, judgment, and impulse control 
was described as fair.  This examination report reveals that 
the veteran is diagnosed as having PTSD with a GAF score of 
50.  

The examiner stated that the veteran has moderate symptoms 
and is somewhat isolative.  He has had some problems with 
relationships.  As for occupational impairment, the examiner 
stated that the veteran's psychiatric problems do not prevent 
him from obtaining employment.  As a final note, the examiner 
stated that the veteran is competent.  

On VA examination, dated in August 2004, the veteran's 
subjective complaints included reoccurring nightmares of his 
experiences in combat, interrupted sleep, difficulty 
concentrating, feelings of detachment and isolation from 
others, avoidance of crowds, exaggerated startle response, 
hyper vigilance, and he reported that he experienced a high 
level of tension and anxiety, as well as survivor's guilt and 
hearing voices.  He also reported that he frequently checked 
his doors and windows fearing an attack from others.  He also 
experiences flashbacks; he reported that he has frequent and 
recurring nightmares of crawling over a dead frozen body of a 
man in Germany.  

As for the veteran's social and family life, the veteran 
related that his hearing deficits contribute to his intense 
feelings of frustration and often culminates in frequent and 
intense arguments with his spouse.  He related that his 
former friends referred to him as being a "real loner."  He 
goes to bars and drinks alone; he reported feelings of 
detachment and isolation from others due to feelings of 
mistrustfulness, suspiciousness and fear that something 
"bad" may happen; he avoids crowds and unfamiliar places; 
he experiences hypervigilance which he describes as draining 
and distressing to his spouse.  

During the evaluation, the veteran underwent several tests.  
He completed the Millon Multiaxial Inventory-III MCMI-III, 
the Beck Depression Inventory-II BDI-II, the Beck Anxiety 
Inventory (BAI), the Combat Exposure Scale, and the 
Mississippi Scale-Revised.  The report states that the MCMI-
III demonstrated that the veteran has chronic PTSD with 
dysthymic disorder.  The examiner reported that the BDI-II 
showed that the veteran reported symptoms of depression and 
the BAI demonstrated levels of severe anxiety.  His responses 
to the Mississippi Scale revealed that he felt numb, cold, 
empty, distant, and he lacked the ability to laugh or feel 
emotions like others.  This examination report reveals a 
diagnosis of chronic PTSD with alcohol abuse in partial 
remission and a GAF score of 40.  

As mentioned, the veteran's PTSD is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  In order to assign the next higher rating of 70 
percent for the veteran's service-connected PTSD, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

At the outset, with regard to occupational impairment, the 
Board notes that the evidence demonstrates that the veteran 
is retired from the United States (U.S.) Post Office, where 
he worked for 20 years.  The June 8, 2004 VA examination 
report confirms that the veteran worked for the US Post 
Office and that he was "generally able to do the job."  The 
examination also reports that the veteran's psychiatric 
problems did not prevent him from obtaining employment.  
While the August 2004 VA examination shows that the veteran 
complained that his PTSD symptoms impacted his "vocational 
pursuits," the record does not include evidence which would 
tend to corroborate his assertion.  The June 8, 2004 
examination report states that the veteran is leading a 
"retired life."  There is nothing in the claims file which 
indicates that the veteran had a vocational interest 
following his retirement.  

In view of the foregoing, the Board finds that the pertinent 
evidence reviewed in connection with the claim does not 
reveal occupational impairment which is attributable to PTSD 
with deficiencies in any area, to include work, school, 
family relations, judgment, thinking or mood due to any of 
the symptoms included the criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

The evidence clearly reveals that the veteran experiences 
social impairment due to PTSD; however, the evidence does not 
reveal that the social impairment results in deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to the symptoms outlined in the 
criteria or due to symptoms which are consistent with those 
outlined in the criteria.  For example, areas such as work or 
school are not applicable in the veteran's case, as the 
evidence reveals that he is retired and there is no evidence 
which shows that the veteran attends school.  Moreover, the 
pertinent evidence does not demonstrate that the veteran is 
deficient in his judgment and/or thinking, as the June 8, 
2004 examination report stated that the veteran's judgment, 
thought process, and thought content was normal.  

As for the veteran's mood, on VA examination dated June 8, 
2004, the findings of the mental status report shows that the 
veteran's mood was neutral, his affect was blunted.  The 
report shows that the veteran's psychiatric history included 
taking antidepressants; however, there was no evidence which 
demonstrated that the veteran was taking antidepressants at 
the time of the examination or within recent time.  During 
the August 2004 examination, the veteran reported feeling 
irritable and tense after his sleep is interrupted due to 
nightmares which he reported suffering on a nightly basis.  
As for the impact of PTSD on his family life, during the June 
8, 2004 examination, he reported that he had a normal 
relationship with his family.  On VA examination in June 
2004, it was noted that the veteran had some problems in his 
relationship; however, there were no specific details 
provided.  During the August 2004 examination, the veteran 
reported that he frequently argued with his spouse.  The 
veteran reported that his hearing loss contributed to these 
arguments.  

In view of the foregoing, the Board finds that the evidence 
demonstrates that, at the most, the veteran experiences 
social impairment with deficiencies in areas such as family 
relations and mood.  The veteran does not, however, 
experience social impairment with deficiencies in areas such 
as family relations and mood, due to the symptoms which are 
included in the criteria for a 70 percent disability rating.  

For example, the June 2004 examination report states that 
there was no evidence of suicidal or homicidal ideations.  
While the veteran reported nightmares, fear, tension, 
depression and anxiety, the evidence did not objectively 
demonstrate that he suffers from panic attacks.  While the 
veteran reports feelings of depression, it is noted that the 
veteran has a history which includes taking antidepressants, 
but the evidence does not show that he is currently taking 
antidepressants.  Further, the evidence does not reveal that 
the veteran is socially impaired as a result of depression.  

The evidence does not demonstrate that the veteran has 
neglected his personal hygiene; during the June 2004 
examination, he presented casually dressed.  His impulse 
control was not described as impaired; his impulse control 
was described as fair during the June 2004 mental status 
examination.  The evidence reveals normal speech.  An 
inability to establish effective relationships is not shown 
by the record, as the veteran reported that he had a normal 
relationship with his family.  While he reported arguing with 
his spouse at the time of the August 2004 examination, the 
record shows that the veteran has been married for at least 
20 years.  During the September 2004 Board hearing, he 
testified that the relationship with his wife is "pretty 
good" and he indicated that he was able to communicate with 
her.  Clearly, the evidence shows that he is able to maintain 
an effective relationship.  

As for the GAF scores reported during the June 8, 2004 and 
August 2004 examinations, the Board observes that a GAF score 
of 50 was assigned in June 2004 and a GAF score of 40 was 
assigned in August 2004.  The GAF score assigned in a case, 
however, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

According to the DSM-IV, a GAF score of 40 is assigned where 
there is some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A GAF score of 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

In this case, the evidence demonstrates that the veteran is 
diagnosed as having chronic PTSD of a moderate to severe 
degree.  The veteran's symptoms, however, are not consistent 
with a GAF score of 50, and the veteran does not assert that 
he experiences symptoms reflective of a GAF score of 50.  The 
evidence does not reveal serious symptoms, such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting or 
any serious impairment in social functioning.  In fact, 
during the June 2004 mental status examination; the examiner 
specifically stated that the veteran did not have any 
suicidal ideations.  There are no reports of activities that 
the examiner noted as obsessional rituals and there is no 
evidence of activities which are consistent with shoplifting 
activities.  The evidence reveals that the veteran is retired 
and that he spends his time gardening or watching television.  
(See the June 8, 2004 VA examination report, the August 2004 
VA examination report; the September 2004 Travel Board 
hearing transcript).  

Thus, while the veteran does in fact report having various 
PTSD symptoms which are described by the examiners in June 
and August 2004 to be severe to moderate, the symptoms are 
not shown to result in serious occupational and social 
impairment.  Moreover, the symptoms are not consistent with, 
or reflective of, a GAF score of 50.  

As for the most recently reported GAF score of 40, the board 
finds that the veteran's PTSD symptoms are not reflective of 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The veteran does not 
complain of, and the evidence does not demonstrate, symptoms 
such as illogical, obscure, or irrelevant speech.  The 
veteran's speech has been described as normal.  The examiners 
in June and August 2004 did not state or even suggest that 
the veteran experienced any impairment in reality testing or 
communication and the record is without any reference to 
evidence which shows that the veteran experiences "major" 
impairment in any of the aforementioned several areas.  

Given the lack of evidence which shows that the veteran's 
PTSD symptoms are reflective of the GAF scores that were 
reported in June and August 2004, and given that the veteran 
has not asserted that he has PTSD symptoms which are 
reflective of the reported GAF scores, the Board finds that 
the reported GAF scores do not provide any basis to assign 
the next higher rating of 70 percent for PTSD.  The evidence 
reveals a disability picture that more nearly approximates 
the criteria for a 50 percent evaluation for PTSD.  See 
38 C.F.R. § 4.7 (2006).  In the absence of evidence which 
shows that the veteran's PTSD symptoms result in more severe 
social impairment or evidence which shows that he experiences 
symptoms that otherwise meet the criteria for the next higher 
rating, an increase is not warranted.  

In view of the foregoing, the Board concludes that the 
criteria for an increased evaluation for PTSD, greater than 
50 percent, beginning June 8, 2004, have not been met.  In 
reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  


ORDER

Entitlement to an increased evaluation, greater than 50 
percent, for posttraumatic stress disorder is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


